Title: From Thomas Jefferson to Parent, 20 February 1788
From: Jefferson, Thomas
To: Parent (Parant), M.



Monsieur
à Paris ce 20me. Fevrier 1788.

Le vin que vous avez eu la bonté de m’envoyer est arrivé en bon état. Il n’y avoit qu’une bouteille de cassée. Votre traite sur moi pour le montant sera payée. Je vous prie d’y mettre trois ou quatre jours de vue, pour éviter l’effet d’une absence casuelle quand le porteur peut se présenter chez moi avec votre billet. Je vous fais bien de remerciments de votre attention et suis avec beaucoup de considération Monsieur votre très humble et très obeissant serviteur,

Th: Jefferson


P.S. Les ceps m’ont eté remis aussi en bon état. J’ai donné 6.₶ au voiturier pour l’attention qu’il leur avoit porté

